                                                                          FILED
                                                                       m CLERK'S OFFICE
                                                                   US DISTRICT COURT E.D.N.Y.

                                                                  * MArH 2019 -k
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                   BROOKLYN OFFICE
                                                  -X
FELIX GRIMES,

                       Plaintiff,                             MEMORANDUM AND ORDER
                                                              19-CV-1066(AMD)(VMS)
               -against-

SAMINDRA SIL, et al.

                       Defendants.
                                                  •X
ANN M.DONNELLY,United States District Judge:

        On February 20, 2019, the plaintifffiled this pro se action asserting a claim for

employment discrimination based on Title VII of the Civil Rights Act of 1964,42 U.S.C.

§ 2000e et seq. By memorandum and order dated February 27,2019,1 denied the plaintiffs

request to proceed in formapauperis pursuant to 28 U.S.C. § 1915(a) and granted the plaintiff 14

days leave to pay the $400.00 filing fee. As ofthe date of this order, the plaintiff has not paid the

filing fee.

        Accordingly,the action is dismissed without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3)that any appeal would not be taken in good faith and therefore, informa

pauperis status is denied for the purpose of any appeal. Coppedge v. United States, 369 U.S.

438,444-45 (1962).

        SO ORDERED.


                                                               s/Ann M. Donnelly
                                                              ANN M.DONNELLY
                                                           /United States District Judge
Dated: Brooklyn, New York
       March 14, 2019
